Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kageshima et al (2014/0145214) in view of Hoechbauer (2017/0032992).
The Kageshima et al reference teaches a method and apparatus for silicon carbide growth, note entire reference.  The apparatus consists of a turntable, fig 1 no 2. With induction heaters below the turntable, fig. 1 no 7.   There is a susceptor which covers the turntable and creates a chamber into which gas is flowed, note fig 1 no 3.   A substrate is placed into the chamber and heated.  Gases are then flowed into the chamber to epitaxially deposit a doped silicon carbide.  The dopant is feed in as a gas note paras 148-152.  Tantalum carbide is used in the chamber, note para 0029.   After deposition, the wafers are cooled and removed from the chamber.  The sole difference between the instant claims and the prior art is the placement of the tantalum carbide and the wafer holders. However, the Hoechbauer reference teaches a silicon carbide apparatus wherein the substrates are in wafer holders note fig 1.  The reference further 

			Response to Applicants Arguments
Applicant's arguments filed February22, 2022 have been considered but they are not persuasive.
Applicants’ argument concerning claim 5 is noted.  However, the specification does not provide any unexpected results due to the placement of the tantalum carbide in the chamber for the instantly claimed process.  The specification merely states an improvement may result, but gives no data to show this.  The process that is claimed is taught by the prior art and render obvious to one ordinary skill.  A prima facie case of obviousness is therefore on the record.  It is noted, that the claims are process claims and the only difference set forth by applicants is in the apparatus, and not in any process step. There is no showing or part of the claim that teaches the process is any different than the prior art process do solely to the placement of the tantalum carbide.   It is well settled case law that apparatus limitation in process claims must alone give rise to unexpected results in order to overcome the prior art rejection.  This has not been shown in this case, see  In re Tarczy-Hornock 158 USPQ 141 and Ex parte Pfeiffer 135 USPQ 31.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714